Citation Nr: 0519370	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  95-34 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1978 to April 
1983.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In June 2000, the Board denied entitlement to service 
connection for a disability manifested by headaches, a lower 
back disability, a cervical spine/neck disability and 
bilateral blepharitis. 

In the June 2000 decision, the Board remanded the case on the 
then remaining two appellate issues, entitlement to service 
connection for an acquired psychiatric disability and a skin 
disability.

The RO subsequently granted service connection for a skin 
disability characterized as status post acne vulgaris, facial 
cheeks; accordingly, that issue is no longer on appeal.  

The RO continued the prior denial of service connection for 
an acquired psychiatric disorder and after issuing a 
Supplemental Statement of the Case (SSOC), returned the case 
to the Board.

In April 2003, the Board again remanded the case, the 
rationale for which was discussed in detail therein and as 
required, will be further delineated below.  

The RO continued the prior denial of service connection for 
an acquired psychiatric disorder and after issuing a 
Supplemental Statement of the Case (SSOC), returned the case 
to the Board.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  Credible evidence and medical opinion sustains that the 
veteran has an acquired psychiatric disorder with multiple 
facets and diagnoses, which either commenced during and is a 
product of his active military service or is reflective of 
progression of any preexisting pathology beyond what might be 
considered to be the natural development thereof.



CONCLUSION OF LAW

An acquired psychiatric was incurred in and/or a preexisting 
personality disorder was aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5107 (West 
1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
3.306, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein as a result of 
repeated remands by the Board.  The veteran has indicated 
that he is aware of what is required in the way of evidence 
and that nothing further is known to exist which would 
benefit his claim.  As will be addressed below, additional 
evidence might well be available but is not required for an 
equitable resolution of the pending issue.  And the Board 
could remand the case for another review and opinion 
consistent with pertinent regulations.

However, the application of the pertinent law is the mandate 
to the Board and thus any inaccurate and/or inappropriate 
application of law as may or may not relate to a given 
diagnosis can be fully rectified by the action taken herein.  

Accordingly, the Board is satisfied that adequate development 
has taken place and there is a sound evidentiary basis for 
resolution of this issue at present without detriment to the 
due process rights of the veteran, particularly in view of 
the disposition below.
 
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. ("If 
the medical evidence of record is insufficient, or, in the 
opinion of the [Board], of doubtful weight or credibility, 
the [Board] is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or [quoting] recognized treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Service medical records are in the file for review.  In great 
part they have been previously discussed by the RO and Board.  
In fact, this case has been subject to considerable prior 
discussion at both RO and Board levels, and it is unnecessary 
to further repeat what has been previously discussed at 
length particularly in Board decisions of which the veteran 
received a copy.

However in pertinent part, when the Board remanded the case 
in April 2003, it noted that as a result of the prior Board 
remand, evidence had been secured, and the RO was to ask that 
the psychiatrists who reviewed the case in 1996 submit an 
addendum to their report expressing their opinion as to the 
association between any current psychiatric disorders and 
service.  Specifically, the psychiatrists were to "explain in 
the addendum the rationale for their opinions and 
conclusions".

The Board noted that the unsigned medical addendum opinion, 
dated in August 2002, showed a conclusionary statement that 
the examiners reviewed the VA hospital electronic records 
(and referencing in passing some of the extensive private 
records and opinions to the contrary in the file), and 
considered that "none of the psychiatric diagnoses (not 
included [sic] the Axis II diagnosis) [a personality 
disorder] given on records could be considered casually 
related to service".  

The Board further noted that the cited diagnoses cited 
included social and agoraphobias without panic disorder, 
depression, and dysthymic disorder with anxiety features.  
This is quite a widespread spectrum of diagnoses.  

However, as noted in the Board's 2003 decision, no 
explanatory annotations were reported nor was there any 
reference to the specific documentary evidence which might 
collaterally sustain the cited conclusions.  And furthermore, 
the collateral issue of whether the veteran developed a 
psychiatric disorder secondary to service-connected skin 
disability was not addressed in any manner therein. 

In pertinent part, the Board remanded the case for the 
following action:

The two VA examiners who have most 
recently provided a medical opinion in 
this case should be asked to review all 
records, including all VA and private 
records and opinions, to include variable 
diagnoses, and render an addendum opinion 
addressing these records, and answering 
(a) what is the appropriate current 
diagnosis(es), and when was the 
psychiatric disability(ies) initially 
manifest and by what symptoms; (b) if the 
veteran has a personality disorder, is 
there any superimposed element of 
disability which could be attributed to 
service; and (c) what is the relationship 
between or impact upon the veteran's 
psychiatric disability(ies) and any 
disability of service origin?  Any VA or 
private contrary medical opinions should 
be addressed in detail via a clear-cut 
recitation of supportive evidence.  

In an opinion dated in July 2003, the examiners referred to 
the veteran's history of inservice and post-service 
psychiatric care.  They concluded that

(t)he veteran described anxiety and 
behavior, presented while in service, 
which rendered the diagnosis of 
histrionic personality disorder in 
military service, is not considered due 
to his military service.  As definition 
of the characterological disorders 
diagnosed on Axis II, such conditions 
have an onset in adolescence.

In yet another addendum, dated in February 2004, following 
submission of additional packets of service documentation 
including for a period of psychiatric hospitalization in 
1981, the examiners noted that at that time, the veteran's 
diagnosis was "anxiety reaction due to a work related 
situation at that time" (on shipboard).  The examiners 
further opined that their conclusions in the 2003 opinion 
would remain.

Analysis

As noted above, the case has been delayed within the 
adjudicative process for a long period of time in order to 
obtain appropriate opinions associated with the evidence.  In 
fact, it is somewhat unusual, but now the factual data in 
this case are relatively unrefuted.  However, it is the legal 
interpretation thereof upon which the benefit relies.

At present, numerous medical experts have variously diagnosed 
anxiety reaction, personality disorder, social and 
agoraphobias without panic disorder, depression, and 
dysthymic disorder with anxiety features.  This is quite a 
widespread spectrum of diagnoses.  

The appropriate diagnosis of a disorder is the obligation of 
the physician providing the opinion and the Board is 
obligated to abide thereby.

However, in this case in addition to diagnosing the 
psychiatric disorder, the examining psychiatrists have 
endeavored to also interpret what that means in the context 
of the law.  That is beyond the purview of their charge.

From a practical standpoint, and as noted in regulations 
cited herein, while a personality disorder does, within both 
psychiatric and VA dictionaries, reflect a personality 
structure defect, it does not necessarily mean that service 
connection may not be granted for any superimposed element of 
disability which may have been acquired as a result of 
service.

And as noted above, some physicians who provided psychiatric 
assessments suggest that the veteran may also have an 
underlying personality problem.   

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.I. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  However, see VAOPGCPREC 82-90 (July 18, 
1990) (in which the VA Office of General Counsel held that 
service connection may be granted for a congenital disorder 
on the basis of in-service aggravation).  See VAOPGCPREC 82- 
90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel 
opinion 01-85 (March 5, 1985)] which in essence held that a 
disease considered by medical authorities to be of 
congenital, familial (or hereditary) origin by its very 
nature preexist claimants' military service.  The opinion 
went on to hold, however, that service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514- 15 (1993).

In this case, the Board appreciates the efforts made on the 
parts of others to corroborate his behavior in and since 
service.  The Board finds the veteran's testimony to be quite 
credible. 

Whatever the diagnosis, since about a year after entrance 
into service, the veteran has manifested and been diagnosed 
as having an acquired psychiatric disorder.  What information 
is in the file is reasonably supportive of the veteran's 
allegations, without significant evidence to the contrary.

In view of the foregoing, the Board finds that there is 
sufficient positive evidence to conclude that the probative 
weight of the positive and negative evidence is, if not 
clearly in the veteran's favor, at least in approximate 
balance.  

The Board finds that the evidence is in relative equipoise, 
and concludes that the veteran's acquired psychiatric 
disorder, however diagnosed, to include probable anxiety 
neurosis and/or histrionic personality, was either first 
manifested during and/or is otherwise reasonably the result 
of an inservice aggravation of any preexisting problem, and 
service connection is in order.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.





ORDER

Service connection for an acquired psychiatric disorder to 
include anxiety and histrionic personality, is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


